  8:20-cv-00458-RGK-PRSE Doc # 5 Filed: 11/17/20 Page 1 of 1 - Page ID # 23




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MICHAEL W. JACKSON,

                   Petitioner,                           8:20CV458

      vs.
                                                          ORDER
SCOTT FRAKES,

                   Respondent.


       IT IS ORDERED that Petitioner’s Motion for Appointment of Counsel (Filing
4) is denied without prejudice to reassertion.

      Dated this 17th day of November, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
